Citation Nr: 0706510	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for direct service connection for migraine 
headaches.   

2.  Entitlement to service connection for migraine headaches 
as secondary to service connected hypertension.

3.  Entitlement to service connection for a seizure disorder 
as secondary to service connected hypertension.

4.  Entitlement to service connection for a seizure disorder 
as a chronic disability resulting from an undiagnosed 
illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to April 
1994.  The veteran's service included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied the 
veteran's claims on appeal.  The veteran was informed of the 
RO's decision and this appeal ensued.  

In April 2003, the veteran testified at a videoconference 
hearing at the RO in Huntington, West Virginia concerning the 
issues on appeal.  A copy of the hearing transcript has been 
associated with the claims file.

In a September 2003 decision, the Board denied the veteran's 
claim for service connection for headaches as a chronic 
disability resulting from an undiagnosed illness.  The Board 
also remanded the veteran's claims currently on appeal to the 
RO for additional development.  In this decision, the Board 
also noted that in a November 2003 statement to the RO, the 
veteran raised the issues of entitlement to service 
connection for sleep apnea as secondary to service-connected 
hypertension and seizures and entitlement to service 
connection for a thyroid disorder.  As these issues had not 
been developed for appellate consideration, they were 
referred to the RO for appropriate action. 

In January 2006, the Board denied an increased evaluation for 
the veteran's service-connected hypertension, and remanded 
the veteran's remaining claims for additional development and 
adjudication.  This having been completed, the case is again 
before the Board.


FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO denied the 
veteran's claim of entitlement to direct service connection 
for headaches; the next month, the RO notified the veteran of 
that decision and his appellate rights; the veteran did not 
appeal this decision and it became final.

2.  Evidence added to the record since March 1996 regarding 
the veteran's headache claim is new, in that it is not 
cumulative and was not previously considered by 
decisionmakers, and material, because it bears directly and 
substantially on the issue on appeal, and is so significant 
that it must be considered in order to fairly decide the 
merits of the case. 

3.  The veteran's migraine headaches did not have their onset 
during service, and are not related to an in-service disease 
or injury, or a service-connected disorder.

4.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

5.  The objective indications and evidence in the record does 
not support a finding that the veteran has a seizure 
disorder, or that any such disorder is related to an-in-
service disease or injury or a service-connected disorder.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the March 1996 rating 
decision denying service connection for a headache condition 
is new and material; thus, the claim of entitlement to 
service connection for migraine headaches is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2006).

2.  Migraine headaches were not incurred in or aggravated by 
service, and are not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006) and 
as revised by 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).

3.  A seizure disorder was not incurred in or aggravated by 
active service; it may not be presumed to have been incurred 
in service; and it is not proximately due to or the result of 
a service-connected disability. 38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 and as revised by 
71 Fed. Reg. 52744-52747, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in April 2001, February 2004 and 
April 2006, the RO notified the veteran of the evidence 
needed to substantiate his claims, including notice that a 
disability rating and effective date will be assigned if the 
claims are granted, and offered to assist him in obtaining 
any relevant evidence.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These letters gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  The veteran was also 
invited to send additional evidence, and advised of the basic 
law and regulations governing the claims, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
and his representative were provided with adequate notice of 
the evidence, which was not of record, that was necessary to 
substantiate the veteran's claims, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
complete and adequate VCAA notice with respect to the 
veteran's claim after the initial decision in this case.  
While complete notice was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the July 2006 Supplemental Statement of the Case, 
and also prior to the transfer and certification of the 
veteran's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the veteran and his representative have had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to the claims.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service private and VA treatment records, VA 
examinations, the veteran's testimony before the Board in 
April 2003, and statements submitted by the veteran and his 
representative in support of the claims.  In addition, the 
Board notes that this matter has been previously remanded for 
additional development, to include affording the veteran an 
opportunity to be examined in connection with his claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  New and material evidence.

Initially, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because the veteran filed it at the RO before 
August 2001.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
veteran filed his claim, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

Evidence associated with the claims folder since the March 
1996 rating decision that denied service connection for a 
headache condition includes private and VA medical records, a 
VA examination dated in May 2006, the veteran's testimony 
before the Board in April 2003, and statements and written 
argument submitted by or on behalf of the veteran.

Of particular significance is the May 2006 VA examination 
report that found that the veteran suffers from a headache 
condition, but that this condition is not caused by or a 
result of the veteran's military service or a service-
connected condition, also noting that there is no consensus 
in the medical literature regarding whether the veteran's 
headache condition is caused by hypertension.  This evidence 
bears directly and substantially upon the specific matter 
under consideration.  This evidence is also neither 
cumulative nor redundant and, by itself or in connection with 
the evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection.  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim of service connection for a headache 
condition is reopened.

III.  Entitlement to service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. 
Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Service connection for migraine headaches, including as 
secondary to service-connected hypertension.

The evidence in this case consists of private and VA 
treatment records, the veteran's testimony before the Board 
in April 2003, medical information from the internet 
submitted by the veteran, and a VA examination dated in May 
2006.  

The record indicates that the veteran currently suffers from 
migraine headaches and also suffers from hypertension, for 
which he has been service connected.  The veteran reports 
that he began to have headaches in the military but did not 
seek treatment for these, as going on sick call was frowned 
upon.  He indicated that headaches became a daily problem for 
him in 1992, but could not recall anything that may have 
brought them on.  The veteran currently takes medication on a 
regular basis for his headache pain.  He indicated that if he 
takes this medication regularly he doesn't get many 
headaches.  Without the medication, the veteran indicated 
that he would likely suffer headaches daily.  With 
medication, the headaches usually resolve in a period of 
about 2 hours or less.  

In order to determine whether the veteran has a headache 
condition that is related to his military service or his 
service-connected hypertension, the veteran was afforded a VA 
examination in May 2006.  The examiner indicated that the 
veteran's claims file was available and reviewed in 
connection with his report.  The examiner noted the veteran's 
medical history, including his history of headaches.  He 
noted that there was no indication of a headache condition in 
service, but that the veteran's VA records indicate headaches 
dating back to June 1995.  The examiner indicated that these 
headaches were treated successfully with Tylenol.  The 
examiner also noted concern expressed by the veteran's 
neurologist that his current headaches may have evolved from 
the over use of medications for his headaches, causing 
rebound headaches.  After examination, the veteran was 
diagnosed with headaches with some migranous symptoms.  On 
the question of nexus to service or the veteran's service-
connected hypertension, the examiner stated that, in his 
opinion, the veteran's headaches were not caused by or the 
result of the veteran's military service.  He noted that 
there is no mention of headaches in the veteran's service 
records and the earliest notation for some type of headache 
condition in the medical records was more than a year after 
discharge.  The examiner noted that the veteran's earlier 
headaches were successfully treated with over-the-counter 
medications, and indicated that the veteran's more severe 
headaches began after military service and were reported more 
than a year after service.  With respect to the veteran's 
hypertension, the examiner also concluded that the veteran's 
headaches were not caused by or the result of his service-
connected hypertension.  In this regard, the examiner noted 
that there was no consensus in the medical literature that 
there is a cause and effect relationship between hypertension 
and migraine headaches.  

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's current 
headache condition is related to a disease or injury in 
service, to include his service-connected hypertension.  
There is no medical evidence directly linking the veteran's 
current condition with his active duty service.  And the 
post-service evidence is against a finding that the veteran's 
condition is secondary to his service-connected hypertension.  
In this regard, the Board notes that the May 2006 VA 
examiner, after examining both the veteran and his claims 
file in connection with his opinion, found that the veteran's 
headaches were not likely related to his service or his 
service-connected hypertension.

While the veteran may feel that his condition is related to 
his service, as a lay person the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the medical evidence is against 
service connection for migraine headaches, to include as 
secondary to service-connected hypertension. 


B.  Service connection for a seizure disorder, to include as 
secondary to service connected hypertension, or as a chronic 
disability resulting from an undiagnosed illness.
.
Next, the veteran contends that he has a seizure disorder 
that is secondary to his service-connected hypertension, or 
is a chronic disability resulting from an undiagnosed 
illness. 

Here, the Board notes that service connection may be 
established for a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  In the case of claims based on undiagnosed 
illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike 
those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation, however, shall not be paid under this section 
if:  (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  The notable exception to this 
rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection of signs or symptoms that 
are objective indications of chronic disability, even though 
such disability is due to undiagnosed illness.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The medical evidence with respect to a seizure disorder in 
this case is varied and complex.  The first reported incident 
happened while the veteran was using the restroom.  His wife 
reported that the veteran had "shaking" and that the 
veteran lost consciousness for about 5 minutes.  The veteran 
was taken to the hospital and diagnosed with syncope.  He had 
an injury to his face and hip in the fall.  The veteran 
indicated that since then he had spells every two months for 
5-6 years before being treated.  Currently the veteran 
reports incidents only once or twice per year.  Here, the 
Board notes that the veteran has been hospitalized twice for 
possible seizures and has been noted to have working 
diagnoses of possible or suspected seizure disorder.  He has 
also been described as having neurocardiologic or vasovagal 
syncope, pseudoseizures, and/or somatoform disorder.  

In order to determine the nature of any seizure disorder that 
the veteran may have and whether such condition is related to 
his service or a service-connected condition, the veteran was 
afforded a VA examination in May 2006.  The examiner 
indicated that he reviewed the veteran's claims file in 
connection with the examination.  The examiner noted in 
detail the veteran's medical history for possible seizures 
and concluded that it is not clear that he has a true seizure 
disorder, finding no objective evidence of such a diagnosis.  
The examiner noted that the veteran has been seen by a 
neurologist at VA that suggested that one possible cause for 
the veteran's periods of syncope is seizures.  The veteran 
was prescribed medication that has helped his symptoms.  The 
examiner also noted that the veteran's first episode was 
indicated to be neurocardiologic or vasovagal syncope.  After 
this, the later episodes were not witnessed by his 
physicians, but rather described to them.  From these 
descriptions he carried a working diagnosis of possible 
seizure disorder.  During the veteran's two hospitalizations, 
no seizure or syncopal episodes occurred.  The examiner also 
noted a change in the symptoms of later episodes and 
indicated that the veteran's neurologists also entertained a 
diagnosis of pseudoseizures or somatoform disorder.  In 
addition, the examiner noted that the diagnostic testing of 
the veteran has all been normal, to include CT scan and MRI 
of the brain, and EEGs.  After going through the veteran's 
medical records and examining the veteran, the examiner 
indicated that there is no clear objective evidence of a 
seizure disorder.  The examiner also opined that any seizure 
disorder the veteran may have is not caused by the veteran's 
military service or secondary to his service-connected 
hypertension.  In this regard, the examiner noted that there 
is no evidence in the medical literature of a seizure 
disorder being caused directly from essential hypertension.    

Based on the foregoing, the Board observes that the objective 
indications and evidence in this case do not support a 
finding that the veteran has a seizure disorder.  As noted 
above, while the veteran had symptoms variously described as 
syncope, pseudoseizures, and somatoform disorder, the May 
2006 VA examiner, who examined the veteran and his claims 
file in connection with his examination, could not confirm 
that the veteran has a seizure disorder.  And in his report, 
the examiner specifically noted the near complete lack of 
objective medical evidence as a major reason for his 
conclusion.  

Based on the foregoing, the Board notes that the veteran was 
not found to have objective signs of a seizure disorder and, 
as noted above, objective indications of chronic disability 
must be shown in order to obtain presumptive service 
connection due to service in the Persian Gulf.  In this 
regard, the Board notes that lay persons are competent to 
report objective signs of illness.  Objective indications of 
chronic disability must include both "signs," in the 
medical sense of objective evidence perceptible to a 
physician, and other, non-medical indicators that are capable 
of independent verification.  In this case, the May 2006 VA 
examiner did not find objective medical evidence of a seizure 
disorder in the record.  Presumptive service connection due 
to service in the Persian Gulf is therefore not warranted for 
such condition.

Moreover, the Board notes that service connection on a direct 
or secondary basis is not warranted for this condition.  The 
veteran's service medical records are negative for any 
seizure disorder in service.  And there is no post-service 
medical records indicating that the veteran suffers this 
condition or that such condition is linked to service.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a 
current diagnosis, a claim for entitlement to service 
connection cannot be sustained). In addition, the Board notes 
that the May 2006 VA examiner also noted that any seizure 
disorder the veteran may have is not linked to hypertension, 
noting that there no evidence in the medical literature of a 
seizure disorder being cause directly from essential 
hypertension.  Consequently, service connection on a direct 
or secondary basis for this disorder is also not warranted.


ORDER

New and material evidence having been received, the claim for 
direct service connection for migraine headaches is reopened; 
the appeal is granted to this extent only.

Entitlement to service connection for migraine headaches, to 
include as secondary to the service connected hypertension, 
is denied.

Entitlement to service connection for seizure disorder as 
chronic disability resulting from an undiagnosed illness is 
denied.

Entitlement to service connection for a seizure disorder, to 
include as secondary to the service connected hypertension, 
is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


